Citation Nr: 1444574	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-24 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES
 
1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a tailbone injury also claimed as a back injury.

2.  Entitlement to service connection for a tailbone injury also claimed as a back injury.

3.  Entitlement to service connection for sleep deprivation to include as secondary to service-connected tinnitus.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for a left knee condition.

6.  Entitlement to service connection for a right ankle condition to include as secondary to a left knee condition.

7.  Entitlement to service connection for pancreatitis.

8.  Entitlement to service connection for ulcerative colitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to July 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a hearing in front of the undersigned Veteran's Law Judge (VLJ) in February 2014.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The issues of entitlement to service connection for a tailbone injury also claimed as a back injury, sleep deprivation to include as secondary to service-connected tinnitus, a hearing loss disability, a left knee condition, a right ankle condition, pancreatitis and ulcerative colitis are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence received since the last final denial of service connection for a tailbone condition in the April 1994 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.


CONCLUSION OF LAW

Evidence received since the April 1994 rating decision in relation to the Veteran's claim for entitlement to service connection for a tailbone condition is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  Furthermore, in compliance with 38 C.F.R. § 3.159(b), the notification should include the request that the claimant provide any evidence in his possession that pertains to the claim.  In light of the Board's reopening and remanding of the claim, any deficiency regarding notice or development is harmless error at this time.

New and Material Evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

The Veteran originally filed his claim for service connection for a tailbone condition in September 1993, the RO denied his claim in an April 1994 rating decision based on the lack of a nexus between the Veteran's tailbone condition,
coccyeynia, and service.  The Veteran did not express disagreement with the decision within one year of receiving notice and the decision became final.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Here, an unestablished fact necessary to substantiate the claim is competent evidence of a link between the Veteran's tailbone condition and active duty service.  

In October 2006 the Veteran submitted a claim for a tailbone condition.  The Veteran has submitted various lay statements in support of his claim.  In the Veteran's notice of disagreement and during his February 2012 Decision Review Officer hearing he reported that he was misdiagnosed with a tailbone injury and actually had a nerve injury affecting his lower back as described to him by his doctor.  The Veteran's wife submitted a statement which reported that immediately after military service she noticed changes in the Veteran's health and appearance and the Veteran was showing signs of what she thought were a coccydynia/tailbone injury.  The Veteran's mother submitted a statement and reported she observed the Veteran having back pain from the time he arrived home from service in 1991 to the present day.  The statements from the Veteran, his wife and mother are new in that they were not previously of record.  Furthermore, they are material as they suggest a possible link between the Veteran's tailbone condition, also claimed as a low back condition and his service.  Consequently, the claim for service connection for Veteran's tailbone condition is reopened.


ORDER

The previously denied claim of entitlement to service connection for a tailbone injury also claimed as a back condition is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

The Veteran seeks entitlement to service connection for a tailbone injury also claimed as a back condition, sleep deprivation to include as secondary to service-connected tinnitus, pancreatitis, ulcerative colitis, a left knee condition and a right ankle disability secondary to a left knee disability.  Unfortunately, the information in the current record is inadequate to make an informed decision and discloses a need for further development prior to final appellate review of this claim.

The Veteran testified during his April 2012 hearing that x-rays studies were taken of his back at Camp Pendleton.  A report of these X-ray studies does not appear to be associated with the claims folder.  Likewise, the Veteran asserts he was treated for symptoms of ulcerative colitis or pancreatitis in the Philippines at Subic Bay and aid stations in the early 1990s.  He was not hospitalized overnight but x-rays were taken and a sigmoidoscopy was conducted.  He has also reported that he was prescribed medication to help him sleep during service.  While the RO made exhaustive efforts to obtain records from Camp Schwab, Okinawa, the record does not contain documentation of attempts to obtain any outstanding records from Camp Pendleton or Subic Bay.  On Remand, attempts to obtain relevant clinical records from Subic Bay and Camp Pendleton must be made.  

The Veteran was last afforded a VA examination for his claimed tailbone injury in November 1993.  In light of the statements from the Veteran, his wife and mother regarding his tailbone injury also claimed as a back injury and continuation of symptoms post-service discussed above and the passage of time since the previous examination, the Board finds another examination is warranted.  

The Veteran was afforded VA audiological examination to address his hearing loss in October 2010.  The Veteran was found to have hearing within normal limits.  During the April 2013 Board hearing, the Veteran testified his hearing has worsened, as reported by his wife.  On Remand, the Veteran must be afforded an updated hearing loss VA examination to ascertain whether he has a current hearing loss disability and, if so, whether such disability is related to service.  

The Veteran's VA general examination October 2010 diagnosed the Veteran with chronic instability of the left knee secondary to trauma, a sprain in the right ankle ulcerative colitis and former pancreatitis.  However, the VA examiner did not provide an opinion regarding the etiology of the Veteran's conditions and service.  On Remand, a VA addendum opinion must be provided regarding the etiology of the Veteran's left knee, right ankle condition, ulcerative colitis and any current pancreatitis.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain any relevant outstanding VA treatment records including records beyond May 2013 from the Lincoln VAMC.

2.  Attempt to obtain any additional service treatment records from Camp Pendleton and clinical records located at Subic Bay, Philippines, from the early 1990s through official sources, to include the National Personnel Record Center and directly contacting the service department regarding relevant treatment of the Veteran.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.  If any such records cannot be found, or if they do not exist, request specific confirmation of that fact.

3.  After any additional development deemed necessary is completed, schedule the Veteran for a VA examination with an appropriate examiner(s) to evaluate the nature and etiology of any current tailbone/back condition, hearing loss disability, left knee condition, ankle condition, ulcerative colitis and pancreatitis.

The claims file must be made available to the examiner (including this Remand) and all indicated studies should be performed.  Based on examination findings and a review of the claims file, the examiner should specifically express an opinion as to following:

(a) Does the Veteran have any tailbone injury or back condition, hearing loss disability, left knee condition, ankle condition, ulcerative colitis and pancreatitis; if so, please specify the diagnosis (or diagnoses).  In doing so, the VA examiner must address any conflicting evidence of record. 

(b) As to any diagnosed tailbone or back, hearing loss disability, left knee or right ankle condition, ulcerative colitis or pancreatitis is it at least as likely as not (50 percent probability or greater) that any condition is related to the Veteran's military service?

(c)  For any diagnosed right ankle condition, is it at least as likely as not (50 percent probability or greater) that any right ankle condition is related to the Veteran's left knee condition, if any?

The examiner should reconcile any opinion with all other clinical evidence of record and address the Veteran's lay contentions.  A complete rationale should be provided for any opinion expressed.

5.  After the above development is completed and any other development that may be warranted based on any additional information or evidence received, the RO or the AMC should readjudicate the claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


